Appeal from an order of Supreme Court, Yates County (Falvey, J.), entered April 13, 2001, which, inter alia, denied defendant’s motion seeking dismissal of the action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: It is well settled that supervision of discovery is within Supreme Court’s broad discretion and should not be disturbed absent a clear abuse of discretion (see, Kern v City of Rochester [appeal No. 1], 267 AD2d 1026; Gadley v U.S. Sugar Co., 259 AD2d 1041, 1042). Under the circumstances of this case, we conclude that the court did not abuse its discretion in denying defendant’s motion seeking dismissal of the action based on plaintiffs’ failure to respond to defendant’s second set of interrogatories and notice to produce or, in the alternative, seeking to compel plaintiffs to do so. Present — Wisner, J.P., Seudder, Kehoe, Burns and Gorski, JJ.